Citation Nr: 1038737	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  08-33 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel





INTRODUCTION

The Veteran had active military service from May 1943 to January 
1946.

This appeal to the Board of Veterans' Appeals (Board) is from an 
April 2007 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.

A hearing at the RO was scheduled in August 2010 before a 
Veterans Law Judge of the Board (travel Board hearing).  However, 
the Veteran failed to report.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

According to the medical and other competent and credible 
evidence in the file, it is just as likely as not the Veteran's 
bilateral hearing loss and tinnitus are related to his military 
service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
bilateral hearing loss and tinnitus are due to injury incurred in 
combat service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a result of the Board's decision to grant service connection 
for hearing loss and tinnitus, the Board finds that any failure 
on the part of VA to notify and/or develop these claims pursuant 
to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010), cannot be 
considered prejudicial to the Veteran.  The Board will therefore 
proceed to consider the claim on the merits.  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct 
service connection for the claimed disability, there must be:  
(1) medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a relevant disease or injury; and (3) medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the current disability.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing 
Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain chronic diseases (such as organic diseases of the nervous 
system including sensorineural hearing loss) will be presumed to 
have been incurred in service if manifested to a compensable 
degree of at least 10-percent disabling within one year after 
service.  This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be 
service connected if the evidence, including that pertinent to 
service, shows the diseases were incurred in service.  38 C.F.R. 
§ 3.303(d).

But if chronicity of disease or injury in service is not shown, 
or legitimately questionable, then a showing of continuity of 
symptomatology following service is required to support the 
claim.  38 C.F.R. § 3.303(b).  For the showing of chronic disease 
in service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic."  Id.  Further, evidence relating a current disorder 
to service must be medical unless it concerns a disorder that may 
be competently demonstrated by lay observation.  Savage v. Gober, 
10 Vet. App. 488, 494-97 (1997).

The threshold for normal hearing is from 0 to 20 decibels; higher 
threshold levels indicate some degree of hearing loss.  Hensley 
v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical 
Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 
110-11 (1988).

But before service connection may be granted for hearing loss, it 
must be of a particular level of severity to be considered an 
actual disability.  For purposes of applying the laws 
administered by VA, impaired hearing will be considered a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or 
greater; or when the auditory threshold for at least three of 
these frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The April 1943 enlistment examination and the January 1946 
separation examination reports reflect that hearing was within 
the normal range, which is 15/15 hearing for whispered voice, 
bilaterally.  

The Veteran more recently had a VA examination in February 2007 
in response to his claims for service connection.  An audiogram 
revealed pure tone thresholds in the right ear at 500, 1000, 
2000, 3,000, and 4000 Hertz of 45, 45, 50, 60, and 75 decibels, 
respectively; and in the left ear the pure tone thresholds were 
75, 65, 80, 105, and 105+ decibels, respectively.  After 
reviewing the Veteran's in-service and post-service medical and 
occupational histories, the evaluating audiologist concluded the 
Veteran's tinnitus and hearing loss were unrelated to his 
military noise exposure.

In discussing this unfavorable opinion, this examiner pointed out 
that the STRs did not contain any hearing examinations during 
service.  The audiologist indicated that the Veteran could have 
sustained some minor changes in the higher frequencies while on 
active duty, since individuals that are exposed to high levels of 
noise will typically present with a hearing loss in higher 
frequencies.  However, the examiner indicated that his hearing 
loss was more likely than not due to civilian noise exposure, 
presbycusis, and/or other etiology.  The audiologist added that 
some hearing loss due to service could not be ruled out.  

Regarding tinnitus, the Veteran reported intermittent tinnitus.  
He also reported a history of left ear infections and civilian 
noise.  The examiner concluded that the Veteran's tinnitus was 
more likely than not due to ear infection, civilian noise 
exposure, and/or other etiology.  

A combat Veteran's claim cannot be denied unless there is "clear 
and convincing evidence" to the contrary as to the service 
incurrence or aggravation element.  By "clear and convincing" is 
meant that there is a "reasonable certainty of the truth of the 
fact in controversy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); Vanerson v. West, 12 Vet. App. 254 (1999).

In written statements to the VA dated in December 2006, the 
Veteran reported that during service, he was exposed to acoustic 
trauma to include loud engine noise from landing craft and 
bombardment while conducting military operations.  He indicated 
that prior to, and subsequent to service discharge he worked at a 
plant that made rubber based products to include automotive 
tires.  After service discharge, and on resuming his post-service 
employment, the Veteran reported that nurses informed him that he 
had left ear hearing loss.  He indicated that, in essence, he has 
had increasing hearing difficulty since then.  This was also 
backed by statements from his son and a fellow serviceman.  His 
son noted instances where the Veteran's post-service hearing loss 
was obvious.  A fellow service man also reported that they were 
involved in combat in Luzon, Philippines, and that they were both 
engineers on 56 foot steel boats.  This entailed exposure to 
excessive noise from various sources to include artillery and 
engine noise.  

The Veteran's military personnel records confirm this allegation 
- indicating, among other things, that he was involved in 
battles and campaigns in New Guinea, Bismarck Archipelago, and 
Luzon.  His military occupational specialty (MOS) was seaman 
landing craft.  The Board therefore finds that his lay statements 
regarding the type and extent of his noise exposure in service 
are not just competent, but also credible and consistent with the 
circumstances, conditions and hardships of his service to have 
probative value and warrant conceding he sustained the type of 
acoustic trauma alleged in service.  See Rucker v. Brown, 10 Vet. 
App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

And although the hearing was within normal limits by the time of 
his discharge, he need not have had a hearing loss disability in 
either ear during service according to these requirements of § 
3.385, including when examined in anticipation of discharge.  See 
again Hensley, supra.  

Rather, in this circumstance, a Veteran may still establish his 
entitlement to service connection for a current hearing loss 
disability by showing he now satisfies these threshold minimum 
requirements of § 3.385 - which, as mentioned, the Veteran has 
done, and by submitting competent and credible evidence that his 
current disability is related to the noise exposure during or 
coincident with his military service, as opposed to intercurrent 
causes (such as the type of civilian job, working in a rubber 
plant, the VA examiner cited as the more likely source of 
the Veteran's current hearing loss).  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992) and Hensley, 5 Vet. App. at 159.

Moreover, when, as here, chronicity (permanency) of disease or 
injury in service is not established, or legitimately 
questionable, establishing continuity of symptomatology under 38 
C.F.R. § 3.303(b) is an alternative method of satisfying the 
second and third Shedden requirements to link the current 
disability to service.  See also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Still further, in Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006), the Federal Circuit Court 
indicated that where lay evidence provided is competent and 
credible, the absence of contemporaneous medical documentation, 
during service or since, does not preclude further evaluation as 
to the etiology of the claimed disorder.  The Veteran has 
reported experiencing bilateral hearing loss rather continuously 
since his military service ended.  

The Veteran has also reported tinnitus.  Tinnitus is "a noise in 
the ear, such as ringing, buzzing, roaring, or clicking."  See 
Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  
Because of its inherently subjective nature, even a layman such 
as the Veteran is considered competent to report these observable 
manifestations.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009). See also Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
("ringing in the ears is capable of lay observation").  And there 
is no inherent reason to doubt the credibility of his statements, 
either, insofar as purportedly having experienced both ongoing 
difficulty with his hearing and tinnitus since service.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005) and Coburn v. 
Nicholson, 19 Vet. App. 427 (2006) (indicating reliance on a 
Veteran's statements and history of a claimed disorder only may 
be rejected if the Board rejects the Veteran's statements as 
lacking credibility).

This most definitely is not the situation here, as, to the 
contrary, the Board finds the Veteran's lay statements of 
continuous hearing loss and episodes of tinnitus since service 
both credible and competent.  The Board is aware that the VA 
examiner noted that the tinnitus and hearing loss were more than 
likely related to other causes including civilian noises and 
additional possibilities.  It is significant to note that for 
service connection, in-service noise exposure need not be the 
only source of acoustic trauma; it must only be a contributing 
source.  In fact, the VA examiner did not completely rule out the 
fact that in-service noise exposure caused some hearing loss. 

Therefore, when resolving all reasonable doubt in the Veteran's 
favor, regarding the etiology of these conditions, it is at least 
as likely as not they were incurred as a result of the noise 
exposure in combat service, versus post-service exposure in his 
civilian occupation.  38 C.F.R. § 3.102.  See also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (indicating an absolutely 
accurate determination of etiology is not a condition precedent 
to granting service connection, nor is definite etiology or 
obvious etiology).


ORDER

The claim for service connection for bilateral hearing loss is 
granted.

The claim for service connection for tinnitus is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


